REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/20/2021.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 10 and 14, the closest prior art are US 20100157242 of Esser et al and US 20150049304 of Cussac.

Regarding Claims 1, 10 and 14, Esser teaches a computer-implemented method for determining a progressive lens optical design suitable for specific need of a user comprising: receiving user inputs; determining an initial progressive lens optical design based upon the user inputs in the zone-tailoring phase; displaying the initial progressive lens optical design to the user, wherein displaying the initial progressive lens optical design to the user further comprises generating a blurred image from each of the initial progressive optical lens design and the two boundary progressive lens 

But none of them teaches that wherein the initial progressive lens optical design and the two boundary progressive lens optical designs comprise the same optical design inputted by the user in the zone-tailoring phase.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a computer-implemented method/system for determining a progressive lens optical design suitable for specific need of a user further comprising:
wherein the initial progressive lens optical design and the two boundary progressive lens optical designs comprise the same optical design inputted by the user in the zone-tailoring phase,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-9 are also allowed due to their dependence on claim 1.
Claims 11-13 are also allowed due to their dependence on claim 10.
Claims 15-20 are also allowed due to their dependence on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872